                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,             :       Case No. 3:11-cr-15
                                                              Also 3:19-cv-350

                                                              District Judge Timothy S. Black
       -   vs   -                                             Magistrate Judge Michael R. Merz

DEMOND R. JOHNIGAN,

                               Defendant.             :



                       REPORT AND RECOMMENDATIONS


       This criminal case is before the Court on Defendant Johnigan’s Motion to Vacate under

28 U.S.C. § 2255 (ECF No. 74).

       The judgment of conviction was entered in this case on July 28, 2011 (ECF No. 49) and

became final shortly thereafter when Defendant did not appeal. The Antiterrorism and Effective

Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA") adopted a one-

year statute of limitations for § 2255 motions which runs from the date the judgment becomes

final unless one of the other starting dates in 28 U.S.C. § 2255(f) applies.

       Johnigan claims the benefit of § 2255(f)(3) which provides a starting date of “the date on

which the right asserted was initially recognized by the Supreme Court, if that right has been

newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

review.” He explains that the right on which he relies was first recognized by the Supreme Court


                                                  1
in Rehaif v. United States, 139 S. Ct. 2191 (2019), on June 21, 2019, less than one year before he

filed his § 2255 Motion on November 3, 20191. 18 U.S.C. § 922(g) prohibits certain categories

of persons, including those who are “illegally or unlawfully in the United States,” from

possessing firearms. § 924(a)(2) provides heavy criminal penalties for those who “knowingly

violate” § 922(g). In Rehaif the Supreme Court interpreted the scienter element to require proof

that a defendant both knew he possessed a firearm and knew he was in the country illegally.

         In United States v. Davis, 139 S. Ct. 2319 (2019), decided the week after Rehaif, the

Court held 18 U.S.C. § 924(c)(3)(B) to be unconstitutionally vague.                          § 924(c) authorizes

enhanced criminal penalties for use, carrying, or possession of a firearm in connection with any

federal “crime of violence or drug trafficking crime.” “Crime of violence” is further defined in

what have been called the “elements” clause and the “residual” clause; it was the latter that was

declared unconstitutional in Davis.

         On April 21, 2011, Johnigan agreed to plead guilty to kidnapping, assaulting a federal

agent with a deadly weapon, and brandishing a firearm during and in relation to a crime of

violence (Plea Agreement, ECF No. 37, PageID 132). Paragraph 10 of the Plea Agreement

reads:

                  WAIVER OF APPEAL AND COLLATERAL ATTACK

                  10. Defendant waives and gives up, to the extent permitted by law,
                  his right to challenge the judgement of conviction, sentence, and
                  the manner in which the sentence is determined, provided that it is
                  within the statutory maximum, whether by direct appeal or
                  collaterally. This includes, but is not limited to, a waiver of
                  defendant's rights pursuant to 18 U.S.C. § 3742 to appeal his
                  sentence.


1
  Although the Motion was not received and docketed by the Clerk until November 7, 2019, Johnigan as an
incarcerated person is entitled to the benefit of the so-called mailbox rule and November 3, 2019, is the date he
signed his Motion and presumably deposited it in the prison mail system. (ECF No. 74, PageID 271).

                                                          2
Id. at PageID 137. After a thorough plea colloquy with Defendant, Judge Black accepted the

Plea Agreement (Minute Entry, ECF No. 38).

       A defendant who has knowingly, intelligently, and voluntarily agreed not to contest his

sentence in any post-conviction proceeding has waived the right to file a § 2255 motion. Davila

v. United States, 258 F.3d 448, 451 (6th Cir. 2001). This waiver also precludes attacks based on

new law, e.g., claims under Johnson v. United States. In re: Garner, Case No. 16-1655, 2016

U.S. App. LEXIS 19996 (6th Cir. Nov. 2, 2016). Johnigan has never attacked the validity of his

guilty plea, much less prevailed in such an attack. Therefore he has effectively waived his right

to file a motion to vacate under 28 U.S.C. § 2255 and his Motion should be denied on that basis.



Conclusion



       Petitioner’s Motion is barred by his valid waiver of the right to mount a collateral attack

on the judgment. The Motion should therefore be dismissed with prejudice. Because reasonable

jurists would not disagree with this conclusion, Petitioner should be denied a certificate of

appealability and the Court should certify to the Sixth Circuit that any appeal would be

objectively frivolous and therefore should not be permitted to proceed in forma pauperis.



November 8, 2019.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                3
                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen
days because this Report is being served by mail. Such objections shall specify the portions of
the Report objected to and shall be accompanied by a memorandum of law in support of the
objections. A party may respond to another party’s objections within fourteen days after being
served with a copy thereof. Failure to make objections in accordance with this procedure may
forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v.
Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                                4
